Citation Nr: 1026781	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-33 612	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a breathing disorder 
(claimed as a lung condition and shortness of breath with chronic 
obstructive pulmonary disease ("COPD")).

2.  Entitlement to an initial evaluation in excess of 30 percent 
disabling for service-connected coronary artery disease 
("CAD").

3.  Entitlement to an initial evaluation in excess of 20 percent 
disabling for service-connected diabetes mellitus, type II ("DM 
II").


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.

These matters come to the Board of Veterans' Appeals ("Board") 
on appeal from a December 2005 rating decision issued by the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in Jackson, Mississippi, which denied entitlement to service 
connection for a breathing disorder and granted service 
connection for DM II with an initial disability evaluation of 20 
percent, effective May 6, 2005, and a June 2008 rating decision 
issued by the VARO in Montgomery, Alabama, which granted service 
connection for CAD with an initial disability evaluation of 30 
percent, effective November 9, 2007.  

In April 2010, a hearing was held before the undersigned Acting 
Veterans Law Judge at the Montgomery RO.  A transcript of this 
proceeding has been associated with the claims folder.

The record reflects that the Veteran has submitted additional 
evidence to the Board in conjunction with this case, accompanied 
by a waiver of initial review of this evidence by the Agency of 
Original Jurisdiction ("AOJ") in accordance with 38 C.F.R. 
§ 20.1304 (2009).  

The issues of entitlement to service connection for 
hypertension and a left shoulder disorder, claimed as 
secondary to service connected DM II, as well as for a 
total rating based on individual unemployability (TDIU) 
have been raised by the record, but have not been 
adjudicated by the AOJ.  Therefore, the Board does not 
have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC") in Washington, DC.  VA will notify the appellant 
if further action is required on his part.


REMAND

The Veteran contends that his service-connected DM II and CAD are 
of greater severity than the current disability ratings 
contemplate.  Specifically, he states that, in addition to 
requiring insulin and a restricted diet, his DM II also 
necessitates regulation of activities.  See hearing transcript, 
April 2010.  He further contends that his CAD is manifested by 
repeated angina attacks and he is unable to perform more than 
light manual labor.  Id.  After a thorough review of the 
Veteran's claims folder, the Board has determined that additional 
development is necessary prior to adjudication of these claims.

Under the Veterans Claims Assistance Act of 2000 ("VCAA"), VA 
has a duty, when appropriate, to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where 
the evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).  

Review of the claims folder reveals that the Veteran was afforded 
VA examinations for his DM II and CAD in January 2008 and May 
2008, respectively.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  See VAOPGCPREC 11-
95.  However, the Court of Appeals for Veterans Claims 
("Court") has held that a veteran is entitled to a new VA 
examination where there is evidence, including his statements, 
that the disability has worsened since the last examination.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 
Vet. App. 377 (1994).  

In this regard, the Board notes that the January 2008 VA examiner 
was not provided the Veteran's claims files.  Moreover, following 
his most recent examination the Veteran submitted an August 2009 
letter from his private physician stating that he is restricted 
in his activities due to DM II.  He has also submitted additional 
private treatment records showing repeated episodes of angina, as 
well as Social Security Administration ("SSA") records showing 
that he achieved sub-maximal exercise tolerance on a stress test.  
It is unclear, however, whether the findings of his stress test 
were as a result of CAD or DM II.  

Because the Board may not rely on its own unsubstantiated medical 
conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), it 
must rely on an informed medical opinion in order to adjudicate a 
claim.  As the claims folder contains evidence showing a possible 
worsening of his service-connected disabilities, the Board finds 
that additional VA examinations are warranted.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

With regard to the Veteran's claim of entitlement to service 
connection for a breathing disorder, while the Veteran claims 
that it was caused or aggravated by his service connected CAD 
and/or DM II, the record does not contain needed medical opinion 
evidence as to this question.  Id; Also see Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  Therefore, the Board finds 
that a remand is required to provide the Veteran with a VA 
examination to obtain an answer to this question. See 38 U.S.C.A. 
§ 5103A(d); McLendon, supra.

Also with regard to the Veteran's claim of entitlement to service 
connection for a breathing disorder, the Board observes that, in 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court 
held that VA must inform the claimant of any information and 
evidence not of record that is necessary to substantiate a claim.  
In this case, although the Veteran was advised, by means of a 
letter dated June 2005, of the types of evidence and information 
necessary to substantiate a claim for service connection on a 
direct basis, he was not provided with information regarding how 
to substantiate a service connection claim on a secondary basis.  
Establishing service connection on a secondary basis essentially 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by, or (b) aggravated by a service connected 
disability.  Id; see also Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).  
Accordingly, while the case is in remand status, the Veteran 
should be provided VCAA notice regarding how to substantiate a 
claim based on secondary service connection.  38 U.S.C.A. § 5103A 
(West 2002).

Accordingly, the appeal is REMANDED to the AMC/RO for the 
following actions:

1.	The RO/AMC should make arrangements with 
an appropriate VA medical facility for 
the Veteran to be afforded a pulmonary 
examination to ascertain the origins or 
etiology of his breathing disorder.  The 
claims folders are to be provided to the 
examiner for review in conjunction with 
the examination.  After a review of the 
record on appeal and an examination of 
the claimant, the examiner should provide 
answers to the following questions:

(a)	What are the diagnoses of the 
Veteran's current breathing 
disorders? 

(b)	As to each diagnosed breathing 
disorder, is it at least as likely 
as not that it was caused by his 
military service including his 
confirmed exposure to herbicides 
while serving in the Republic of 
Vietnam?


(c)	Is it at least as likely as not 
that the Veteran's breathing 
disorder was caused or aggravated 
by a service connected disability 
including his DM II and/or coronary 
artery disease?

Note 1:  In providing answers to the 
above questions, the examiner is advised 
that the term "as likely as not" does 
not mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim. 

Note 2:  In providing answers to the 
above questions, if the examiner 
concludes that any of the Veteran's 
diagnosed breathing disorders were 
aggravated by his DM II and/or CAD, 
the examiner should provide a base-line 
as to the severity of the breathing 
disorder before being aggravated by DM II 
and/or CAD.

2.	The RO/AMC should make arrangements 
with an appropriate VA medical facility 
for the Veteran to be afforded a VA 
examination to determine the current 
severity of his service-connected DM 
II.  The claims folders are to be 
provided to the examiner for review in 
conjunction with the examination.  The 
evaluation should include a complete 
physical examination with diagnostic 
tests.  Any tests deemed necessary 
should be conducted, and all clinical 
findings should be reported in detail.  
The examiner should also elicit from 
the Veteran his history of DM II 
symptomatology, and note that, in 
addition to the clinical findings, the 
Veteran's lay statements have been 
considered.  

a.	The examiner should specifically 
discuss whether the Veteran's DM 
II requires that his activities be 
regulated.  

b.	The examiner should also specify 
whether the Veteran has any 
complications resulting from the 
disorder, including diabetic 
retinopathy and diabetic 
neuropathy, and state whether and 
to what extent they affect his 
activity level.  Any other 
complications relating to the 
disease should also be noted.  

c.	The examiner should also offer an 
opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
appellant is unable to secure or 
maintain substantially gainful 
employment solely as a result of 
his service-connected 
disabilities.  

Note 1:  In providing answers to the 
above questions, the examiner should 
also be sure to review and comment on 
the August 2009 letter from the 
Veteran's private physician.  

The examiner should report all findings 
in detail, and all opinions must be 
accompanied by a complete rationale.

3.	The RO/AMC should make arrangements 
with an appropriate VA medical facility 
for the Veteran to be afforded a VA 
examination to determine the current 
severity of his service-connected CAD.  
The claims folders are to be provided 
to the examiner for review in 
conjunction with the examination.  

a.	The evaluation should include a 
complete physical examination and 
the examiner should conduct all 
indicated tests, including METs 
testing (unless there is a 
contraindication or the Veteran's 
left ventricular ejection fraction 
(LVEF) is 50 percent or less, in 
which case, the examiner should so 
state) and LVEF testing.  

b.	If the examiner is able to conduct 
METs testing, he/she should state 
whether it results in dyspnea, 
fatigue, angina, dizziness, or 
syncope.   

c.	The examiner should also elicit 
from the Veteran his history of 
CAD symptomatology, and note that, 
in addition to the clinical 
findings, the Veteran's lay 
statements have been considered.  

d.	The examiner should offer an 
opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
appellant is unable to secure or 
maintain substantially gainful 
employment solely as a result of 
his service-connected 
disabilities.

The examiner should report all findings 
in detail, and all opinions must be 
accompanied by a complete rationale.  

4.	After undertaking the above 
development, the RO/AMC should provide 
the Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); and 38 C.F.R. § 3.159 
(2009) which notice must include, among 
other things, notice of 38 C.F.R. 
§ 3.310 (2006) and 38 C.F.R. § 3.310 
(2009).

5.	Thereafter, the RO/AMC should 
readjudicate the claims.  As to the 
rating claims, such readjudication 
should take into account whether 
"staged" ratings are appropriate.  
Fenderson v. West, 12 Vet. App. 119 
(1999).  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a 
summary of the evidence received, and 
any evidence not received, and all 
applicable laws and regulations 
considered pertinent to the issues 
currently on appeal including 38 C.F.R. 
§ 3.310 (2006), 38 C.F.R. § 3.310 
(2009).  A reasonable period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

